Citation Nr: 1412534	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent prior to January 18, 2012, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was brought before the Board in December 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, that derivative TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to January 18, 2012, the Veteran's PTSD was manifested by considerable occupational and social impairment with deficiencies in work, family relationships, judgment and mood.

2. As of January 18, 2012, the Veteran's PTSD was productive of total occupational impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 70 percent for PTSD prior to January 18, 2012, but no more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for an initial evaluation of 100 percent for PTSD as of January 18, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's PTSD, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes this case was remanded by the Board in December 2011 for additional development.  Specifically, the Board instructed that outstanding VA treatment records be associated with the claims folder, and the Veteran be provided a new VA examination.  All outstanding VA treatment records have been associated with the virtual claims file, and a VA examination was provided in January 2012.  As such, the Board finds there has been substantial compliance with the prior remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by the November 2007 rating decision on appeal, and an initial 30 percent evaluation assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The current 70 percent evaluation effective January 18, 2012, was assigned by a September 2012 rating decision.  The issue of entitlement to an increased evaluation will be considered for both rating periods.  See Fenderson, 12 Vet. App. 119.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.


Prior to January 18, 2012

As noted above, the Veteran's PTSD has been assigned an initial evaluation of 30 percent prior to January 18, 2012, and 70 percent thereafter.  After reviewing the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for an initial evaluation of 70 percent throughout the period prior to January 18, 2012.  See Fenderson, supra.

For example, in a June 2008 statement, B.H., who has known the Veteran for over thirty years, notes the Veteran has held over thirteen jobs during this time, being asked to leave most of them due to his non-compliant behavior.  B.H. also notes the Veteran has struggled with dealing with people, including his own family, and has turned to drinking, gambling and eating to deal with his emotional problems.  Finally, B.H. notes the Veteran gets more angry over time and tends to become extremely explosive if he does not get his way.

In addition, the report of an October 2007 VA examination notes the Veteran suffers from frequent nightmares and chronic feelings of anxiety and hypervigilence.  The Veteran described almost complete social isolation other than occasionally working as a substitute teacher.  A GAF score of 52 was assigned, representing much difficulty with social and interpersonal interactions with PTSD symptoms including irritability and emotional withdrawal that clearly contributed to difficulty in the workplace as well as the disintegration of his two marriages.  

Based on such evidence, the Board finds that the record prior to January 18, 2012 demonstrates the Veteran's PTSD resulted in occupational and social impairment with deficiencies in work, family relationships, judgment and mood, thereby warranting a 70 percent evaluation.  The Board recognizes that, other than passive suicidal ideation, the Veteran does not experience symptomatology associated with a 70 percent evaluation prior to January 18, 2012.  For example, there is no evidence of obsessional rituals that interfere with daily activities, speech impairment, more than minor memory loss or near continuous panic attacks.  See General Rating Formula.  However, as noted above, the Veteran's PTSD resulted in considerable occupational and social impairment.  Additionally, the Board finds the 2008 statement from the Veteran's acquaintance competent and credible.  Thus, resolving all doubt in favor of the Veteran, the Board determines that the overall disability picture more closely approximates that contemplated by a 70 percent evaluation.  See generally Mauerhan, 16 Vet. App. 436.

Prior to this date, there is no evidence of hallucinations or delusions, impairment of thought processes or inability to maintain minimal personal hygiene, symptoms contemplated by a 100 percent evaluation.  Id.  Such symptomatology is explicitly denied or otherwise determined nonexistent in the October 2007 VA examination report.  The evidence does not indicate the Veteran's PTSD results in total occupational and social impairment during this period.

As of January 18, 2012

The Board also finds that the criteria for a higher 100 percent evaluation have been met as of the January 18, 2012, VA examination.  See Fenderson, 12 Vet. App. 119.  During this examination, it was commented that the Veteran's level of functioning due to PTSD had worsened significantly since 2007.  Following an examination, it was concluded his GAF score was 40, indicative of severe symptomatology.  Further, the VA examiner determined that the Veteran was unable to continue functioning in the workplace due to near continuous agitation and depression, which affects his ability to function independently, appropriately and effectively in the workplace.  Finally, the VA examiner notes the Veteran has become almost entirely socially isolated.  

Resolving all doubt in favor of the Veteran, the Board determines that the level of functioning described by the January 2012 VA examiner more closely approximates that contemplated by a 100 percent evaluation.  See generally Mauerhan, 16 Vet. App. 436.  In other words, the Veteran's PTSD results in total occupational and social impairment as of January 18, 2012.  See 38 C.F.R. § 4.130, General Rating Formula.

Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that the evidence supports the assignment of an initial 70 percent evaluation for PTSD prior to January 18, 2012, and an initial 100 percent evaluation thereafter.

Final Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis prior to January 18, 2012.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD prior to January 18, 2012, with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's considerable social and occupational impairment during this period is specifically contemplated in the applicable criteria that rate his PTSD.

As the first prong of Thun has not been satisfied, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial evaluation of 70 percent for PTSD but not greater, prior to January 18, 2012 is granted.

An initial evaluation of 100 percent for PTSD is granted as of January 18, 2012.


REMAND

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  The evidence on file raises entitlement to TDIU prior to January 18, 2012.  At 70 percent disabling, the Veteran's service-connected PTSD meets the threshold criteria set forth in 38 C.F.R. § 4.16(a).  the RO has not yet addressed this issue and it must do so in the first instance. 

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his employment history prior to January 18, 2012.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to TDIU prior to January 18, 2012, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


